Citation Nr: 1506037	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 13, 1944, to July 1, 1946, July 12, 1946, to July 16, 1948, and August 22, 1950, to August 12, 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office that granted service-connection for PTSD at a 50 percent rate.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the issues on appeal.

The Veteran was last afforded a VA examination for his service-connected PTSD in May 2010.  Subsequently, during his January 2015 videoconference hearing the Veteran reported that his PTSD had worsened since that examination.  In particular, he mentioned suicidal ideation that was not noted on his last examination.  Therefore, the Board finds that a remand is necessary for a current examination.
Regarding the Veteran's claim for a TDIU rating, it is inextricably intertwined with the increased rating claim and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA PTSD examination to determine the current severity and manifestations of his PTSD.  The claims file should be reviewed by the examiner in conjunction with the examination.  

The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  In considering the level of occupational impairment caused by the Veteran's service-connected PTSD, the examiner should opine whether the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment.  The examiner should specifically consider the Veteran's hearing testimony during which he stated that he stopped working as an electrician due to memory problems in the 1990s.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for a higher initial rating for his PTSD, and for a TDIU should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




